Exhibit 10.28 JMP GROUP INC. AMENDED AND RESTATED EQUITY INCENTIVE PLAN NOTICE OF STOCK OPTION AWARD Grantee’s Name and Address: You (the “Grantee”) have been granted an option to purchase shares of Common Stock, subject to the terms and conditions of this Notice of Stock Option Award (the “Notice”), the JMP Group Inc. Amended and Restated Equity Incentive Plan (the “Plan”) and the attached Stock Option Award Agreement (the “Option Agreement”). Unless otherwise defined herein, the capitalized and undefined terms used in this Notice and the Option Agreement shall have the same meaning as defined in the Plan. Award Number Date of Award Vesting Commencement Date Exercise Price per Share Total Number of Shares Subject to the Option (the “Shares”) Type of Option: Incentive Stock Option Non-Qualified Stock Option Expiration Date: Vesting Criteria : Subject to the Grantee’s Continuous Service through and including, and the other limitations set forth in this Notice, the Plan and the Option Agreement, the Option shall vest in full and may be exercised, in whole or in part, from and after , and prior to 11:59 P.M. Pacific Time, so long as the Thirty Day Average Price equals or exceeds the Threshold Price, at any time during the Applicable Period, for thirty (30) consecutive Trading Days: THRESHOLD PRICE APPLICABLE PERIOD $ Between (and inclusive of) the Vesting Commencement Date and $ Between (and inclusive of) , and $ Between (and inclusive of) , and 1 For purposes of this Notice and the Option Agreement, “Thirty Day Average Price” shall mean, as of any date, the volume-weighted average price of the Company’s Common Stock for the last thirty (30) consecutive Trading Days, as determined after market close on the thirtieth (30th ) such consecutive Trading Day. For purposes of this Notice and the Option Agreement, a “Trading Day” means a day on which the New York Stock Exchange is open for business and trades of Company Common Stock can or do occur. The Threshold Prices shall be subject to adjustment for changes in capitalization as provided in Section 10 of the Plan. For purposes of clarity, if the stock price reaches the applicable Threshold Price in November or December of a calendar year and the thirty (30) consecutive Trading Day period during which such price must be maintained straddles two calendar years, the Option will fully vest if the Threshold Price is so maintained and the Grantee will not be required to achieve the Threshold Price attributable to the second calendar year. For example, if the stock price on is $, the Option will fully vest in early if the Thirty Day Average Price is equal to or greater than $ during such period (even though the period ended in ). IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and agree that the Option is to be governed by the terms and conditions of this Notice, the Plan, and the Option Agreement. JMP Group Inc., a Delaware corporation By: Raymond Jackson Title: Chief Financial Officer 2 THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE SHARES SUBJECT TO THE OPTION SHALL VEST, IF AT ALL, ONLY IN THE MANNER SET FORTH HEREIN (NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THE OPTION OR ACQUIRING SHARES HEREUNDER). THE GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS NOTICE, THE OPTION AGREEMENT OR THE PLAN SHALL CONFER UPON THE GRANTEE ANY RIGHT WITH RESPECT TO FUTURE AWARDS OR CONTINUATION OF THE GRANTEE’S CONTINOUS SERVICE, NOR SHALL IT INTERFERE IN ANY WAY WITH THE GRANTEE’S RIGHT OR THE RIGHT OF THE COMPANY, OR THE RELATED ENTITY TO WHICH THE GRANTEE PROVIDES SERVICES, TO TERMINATE THE GRANTEE’S CONTINOUS SERVICE, WITH OR WITHOUT CAUSE , AND WITH OR WITHOUT NOTICE. THE GRANTEE ACKNOWLEDGES THAT UNLESS THE GRANTEE HAS A WRITTEN EMPLOYMENT AGREEMENT WITH THE COMPANY TO THE CONTRARY, THE GRANTEE’S STATUS IS AT WILL. The Grantee acknowledges receipt of a copy of the attached Option Agreement and the Plan, and represents that he or she is familiar with the terms and provisions thereof, and hereby accepts the Option subject to all of the terms and provisions hereof and thereof. The Grantee has reviewed this Notice, the Plan and the Option Agreement in their entirety, has had an opportunity to obtain the advice of counsel prior to executing this Notice, and fully understands all provisions of this Notice, the Plan and the Option Agreement. The Grantee hereby agrees that all questions of interpretation and administration relating to this Notice, the Plan and the Option Agreement shall be resolved by the Administrator in accordance with Section 13 of the Option Agreement. The Grantee further agrees to notify the Company upon any change in the residence address indicated in this Notice. Date: Grantee’s Signature Grantee’s Printed Name Address City, State & Zip 3 Award Number: JMP GROUP INC. AMENDED AND RESTATED EQUITY INCENTIVE PLAN STOCK OPTION AWARD AGREEMENT 1.Grant of Option. JMP Group Inc., a Delaware corporation (the “Company”), hereby grants to the Grantee (the “Grantee”) named in the Notice of Stock Option Award (the “Notice”), an option (the “Option”) to purchase the Total Number of Shares of Common Stock subject to the Option (the “Shares”) set forth in the Notice, at the Exercise Price per Share set forth in the Notice (the “Exercise Price”), subject to the terms and provisions of the Notice, this Stock Option Award Agreement (the “Option Agreement”) and the Company’s Amended and Restated Equity Incentive Plan (the “Plan”), which are incorporated herein by reference. If designated in the Notice as an Incentive Stock Option, the Option is intended to qualify as an Incentive Stock Option as defined in Section 422 of the Code. However, notwithstanding such designation, the Option will qualify as an Incentive Stock Option under the Code only to the extent the $100,000 dollar limitation of Section 422(d) of the Code is not exceeded. The $100,000 limitation of Section 422(d) of the Code is calculated based on the aggregate Fair Market Value of the Shares subject to options designated as Incentive Stock Options which become exercisable for the first time by the Grantee during any calendar year (under all plans of the Company or any Parent or Subsidiary of the Company). For purposes of this calculation, Incentive Stock Options shall be taken into account in the order in which they were granted, and the Fair Market Value of the shares subject to such options shall be determined as of the grant date of the relevant option. 2.Exercise of Option. (a) Right to Exercise . The Option shall be exercisable if vested in accordance with the Notice and with the applicable provisions of the Plan and this Option Agreement. The Option shall be subject to the provisions of Section 11 of the Plan, provided that, with respect to Section 11(b) relating to the acceleration of the Option in the event of a Change in Control (as defined in Annex 1 attached hereto), Annex 1 shall apply. The Grantee shall be subject to reasonable limitations on the number of requested exercises during any monthly or weekly period as determined by the Administrator. In no event shall the Company issue fractional Shares. (b) Method of Exercise . The Option shall be exercisable by delivery of an exercise notice (a form of which is attached hereto as Exhibit A), or by such other procedure as specified from time to time by the Administrator, which shall state the election to exercise the Option, the whole number of Shares in respect of which the Option is being exercised, and such other provisions as may be required by the Administrator. The exercise notice shall be delivered to the Company in person, by certified mail, or by such other method (including electronic transmission) as determined from time to time by the Administrator, accompanied by payment of the Exercise Price and all applicable income and employment taxes required to be withheld. The Option shall be deemed to be exercised upon receipt by the Company of such notice accompanied by the Exercise Price and all applicable withholding taxes, which, to the extent selected, shall be deemed to be satisfied by use of the broker-dealer sale and remittance procedure to pay the Exercise Price provided in Section 3(d) below to the extent such procedure is available to the Grantee at the time of exercise and such an exercise would not violate any Applicable Law. 1 (c) Taxes . No Shares will be delivered to the Grantee or other person pursuant to the exercise of the Option until the Grantee or other person has made arrangements acceptable to the Administrator for the satisfaction of applicable income tax and employment tax withholding obligations, including, without limitation, such other tax obligations of the Grantee incident to the receipt of Shares. Upon exercise of the Option, the Company or the Grantee’s employer may offset or withhold (from any amount owed by the Company or the Grantee’s employer to the Grantee) or collect from the Grantee or other person an amount sufficient to satisfy such tax withholding obligations. Furthermore, in the event of any determination that the Company has failed to withhold a sum sufficient to pay all withholding taxes due in connection with the Option, the Grantee agrees to pay the Company the amount of such deficiency in cash within five (5) days after receiving a written demand from the Company to do so, whether or not the Grantee is an employee of the Company at that time. (d) Section 16(b) . Notwithstanding any provision of this Option Agreement to the contrary, if a sale within the applicable time periods set forth in Sections 5, 6 or 7 herein of Shares acquired upon the exercise of the Option would subject the Grantee to suit under Section 16(b) of the Exchange Act, the Option shall remain exercisable until the earliest to occur of (i) the tenth (10th) day following the date on which a sale of such Shares by the Grantee would no longer be subject to such suit, (ii) the one hundred and ninetieth (190th) day after the Grantee’s termination of Continuous Service, or (iii) the date on which the Option expires. 3.
